DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8-12, 15-17, and 18 of U.S. Patent No. 10, 993,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/212,336
U.S. Patent No. 10,993,096
1. A method comprising: 
     receiving, at one or more devices, an identifier associated with a user device, wherein the user device includes an embedded subscriber identity module (eSIM); 

      identifying, by the one or more devices, a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service;













    re-provisioning, by the one or more devices, the first eSIM profile for a new wireless service when a second eSIM profile stored at the eSIM matches the first eSIM profile; and 
    transmitting, by the one or more devices, instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile.
1. A method comprising: 
    receiving, at one or more devices, an identifier associated with a user device, wherein the user device includes an embedded subscriber identity module (eSIM); 

    identifying, by the one or more devices, a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service, and 

     wherein identifying the first eSIM profile comprises:
     identifying a plurality of eSIM profiles associated with the identifier, wherein each eSIM profile was previously provisioned for wireless service; and 
    identifying the first eSIM profile as the most recently provisioned eSIM profile of the plurality of eSIM profiles; 
determining, by the one or more devices, whether the eSIM stores a second eSIM profile that matches the first eSIM profile; 
    re-provisioning, by the one or more devices, the first eSIM profile for a new wireless service when the second eSIM profile matches the first eSIM profile; and 
    activating, by the one or more devices, the user device for communication via the new wireless service in response to re-provisioning the first eSIM profile.

6. The method of claim 1, wherein activating the user device includes: transmitting instructions for activating the new wireless service on the user device; and activating the user device in response to receiving input associated with the instructions.
3. The method of claim 1, wherein identifying the first eSIM profile comprises:
identifying the first eSIM profile as a most recently provisioned eSIM profile of a plurality of eSIM profiles.
Claim 1, lines 13-15

    identifying the first eSIM profile as the most recently provisioned eSIM profile of the plurality of eSIM profiles
4. The method of claim 3, further comprising:
determining that the eSIM does not store a second eSIM profile that matches the first eSIM profile; 
    identifying whether an additional eSIM profile, of the plurality of eSIM profiles, exists; 
   






 re-provisioning the additional eSIM profile when the additional eSIM profile exists; and 






    selecting a new eSIM profile for provisioning when the additional eSIM profile does not exist, wherein the new eSIM profile was not previously associated with the identifier.
9. The system of claim 8, wherein the one or more processors are further configured to: 
determine that the eSIM does not store a second eSIM profile that matches the first eSIM profile; 

    identify a third eSIM profile, of the plurality of eSIM profiles, wherein the third eSIM profile is the second most recently provisioned eSIM profile after the first eSIM profile; and determine whether the eSIM stores a fourth eSIM profile that matches the third eSIM profile.
10. The system of claim 9, wherein the one or more processors are further configured to: 
re-provision the third eSIM profile for the new wireless service when the eSIM stores a fourth eSIM profile that matches the third eSIM profile; and when the eSIM does not store a fourth eSIM profile that matches the third eSIM profile: identify whether an additional eSIM profile, of the plurality of eSIM profiles, exists; and 
select a new eSIM profile for provisioning when the additional eSIM profile does not exist, wherein the new eSIM profile was not previously associated with the identifier.

5. The method of claim 1, further comprising:
selecting a new eSIM profile for provisioning when the eSIM does not store a second
eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not
previously associated with the identifier.
4. The method of claim 1, further comprising: selecting a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier.
6. The method of claim 5, further comprising: pairing the new eSIM profile with the user device; and transmitting instructions for activating the new wireless service on the user device.
5. The method of claim 4, further comprising: pairing the new eSIM profile with the user device; and transmitting instructions for activating the new wireless service on the user device.
8. A device comprising: one or more processors configured to: 

    receive an identifier associated with a user device, wherein the user device includes an embedded subscriber identity module (eSIM); 
      identify a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service; 













    re-provision the first eSIM profile for a new wireless service when a second eSIM profile stored at the eSIM matches the first eSIM profile; and 
    transmit instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile.
8. A system comprising: a memory configured to store instructions; and one or more processors configured to execute the instructions to: 
    receive an identifier associated with a device, wherein the device includes an embedded subscriber identity module (eSIM); 
     identify a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service, and 
     wherein, when identifying the first eSIM profile, the one or more processors are further configured to: 
   identify a plurality of eSIM profiles associated with the identifier, wherein each eSIM profile was previously provisioned for wireless service; and identify the first eSIM profile as the most recently provisioned eSIM profile of the plurality of eSIM profiles; 
   determine whether the eSIM stores a second eSIM profile that matches the first eSIM profile; 
    re-provision the first eSIM profile for a new wireless service when the second eSIM profile matches the first eSIM profile; and 

   activate the device for communication via the new wireless service in response to re-provisioning the first eSIM profile.
12. The system of claim 11, wherein the one or more processors are further configured to: pair the new eSIM profile with the device; and transmit instructions for activating the new wireless service on the device.
10. The device of claim 8, wherein, when identifying the first eSIM profile, the one or more processors are further configured to: identify the first eSIM profile as a most recently provisioned eSIM profile of a plurality of eSIM profiles. 
Claim 8, lines 16-18

identify the first eSIM profile as the most recently provisioned eSIM profile of the plurality of eSIM profiles;
11. The device of claim 10, wherein the one or more processors are further configured to:
   determine that the eSIM does not store a second eSIM profile that matches the first eSIM profile;
    identify whether an additional eSIM profile, of the plurality of eSIM profiles, exists;






re-provision the additional eSIM profile when the additional eSIM profile exists; and





select a new eSIM profile for provisioning when the additional eSIM profile does not exist, wherein the new eSIM profile was not previously associated with the identifier.
9. The system of claim 8, wherein the one or more processors are further configured to: 
   determine that the eSIM does not store a second eSIM profile that matches the first eSIM profile; 
   identify a third eSIM profile, of the plurality of eSIM profiles, wherein the third eSIM profile is the second most recently provisioned eSIM profile after the first eSIM profile; and determine whether the eSIM stores a fourth eSIM profile that matches the third eSIM profile.
10. The system of claim 9, wherein the one or more processors are further configured to: 
re-provision the third eSIM profile for the new wireless service when the eSIM stores a fourth eSIM profile that matches the third eSIM profile; and when the eSIM does not store a fourth eSIM profile that matches the third eSIM profile: identify whether an additional eSIM profile, of the plurality of eSIM profiles, exists; and 
select a new eSIM profile for provisioning when the additional eSIM profile does not exist, wherein the new eSIM profile was not previously associated with the identifier.
12. The device of claim 8, wherein the one or more processors are further configured to:
select a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier.
11. The system of claim 8, wherein the one or more processors are further configured to: select a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier.

13. The device of claim 12, wherein the one or more processors are further configured to:
pair the new eSIM profile with the user device; and transmit instructions for activating the new wireless service on the user device.
12. The system of claim 11, wherein the one or more processors are further configured to: pair the new eSIM profile with the device; and transmit instructions for activating the new wireless service on the device.
15. A non-transitory computer-readable medium storing instructions executable by one or more processors, the instructions comprising:
one or instructions that, when executed by a processor, cause the processor to:


   receive an identifier associated with a user device, wherein the user device includes an embedded subscriber identity module (eSIM);

    identify a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service;















    re-provision the first eSIM profile for a new wireless service when a second eSIM profile stored at the eSIM matches the first eSIM profile; and
    transmit instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile.

15. A non-transitory computer-readable medium storing instructions executable by one or more processors, the instructions comprising: one or more instructions that, when executed by the one or more processors a processor, cause the one or more processors to: 
   receive an identifier associated with a device, wherein the device includes an embedded subscriber identity module (eSIM); 
   identify a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service, and 
    wherein the instructions that cause the one or more processors to identify the first eSIM profile comprise one or more instructions that cause the one or more processors to: 
   identify a plurality of eSIM profiles associated with the identifier, wherein each eSIM profile was previously provisioned for wireless service; and     
    identify the first eSIM profile as the most recently provisioned eSIM profile of the plurality of eSIM profiles; determine whether the eSIM stores a second eSIM profile that matches the first eSIM profile; 
    re-provision the first eSIM profile for a new wireless service when the second eSIM profile matches the first eSIM profile; and 
   activate the device for communication via the new wireless service in response to re-provisioning the first eSIM profile.
17. The non-transitory computer-readable medium of claim 15, wherein the instructions that cause the one or more processors the first eSIM profile further comprise one or more instructions that cause the one or more processors to: identify the first eSIM profile as a most recently provisioned eSIM profile of a plurality of eSIM profiles.
Claim 15, lines 20-22
 
identify the first eSIM profile as the most recently provisioned eSIM profile of the plurality of eSIM profiles
18. The non-transitory computer-readable medium of claim 17, wherein the instructions further comprise one or more instructions that cause the one or more processors to:

    determine that the eSIM does not store a second eSIM profile that matches the first eSIM profile;
    identify whether an additional eSIM profile, of the plurality of eSIM profiles, exists;










re-provision the additional eSIM profile when the additional eSIM profile exists; and





select a new eSIM profile for provisioning when the additional eSIM profile does not exist, wherein the new eSIM profile was not previously associated with the identifier.
16. The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise one or more instructions that cause the one or more processors to: 
   determine that the eSIM does not store a second eSIM profile that matches the first eSIM profile; 
   identify a third eSIM profile, of the plurality of eSIM profiles, wherein the third eSIM profile is the second most recently provisioned eSIM profile after the first eSIM profile; and determine whether the eSIM stores a fourth eSIM profile that matches the third eSIM profile.
17. The non-transitory computer-readable medium of claim 16, wherein the instructions further comprise one or more instructions that cause the one or more processors to: 
re-provision the third eSIM profile for the new wireless service when the eSIM stores a fourth eSIM profile that matches the third eSIM profile; and when the eSIM does not store a fourth eSIM profile that matches the third eSIM profile: identify whether an additional eSIM profile, of the plurality of eSIM profiles, exists;
 and select a new eSIM profile for provisioning when the additional eSIM profile does not exist, wherein the new eSIM profile was not previously associated with the identifier.

19. The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise one or more instructions that cause the one or more processors to:

    select a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier.
18. The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise one or more instructions that cause the one or more processors to:
select a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier.
20. The non-transitory computer-readable medium of claim 19, wherein the one or more instructions further comprise one or more instructions that cause the one or more processors to:
pair the new eSIM profile with the user device; and
transmit instructions for activating the new wireless service on the user device.
12. The system of claim 11, wherein the one or more processors are further configured to: 

pair the new eSIM profile with the device; and 
transmit instructions for activating the new wireless service on the device.





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAMIRANIAN (US 2019/0028884 – cited on IDS filed on 03/29/2021) in view of LALWANEY (US 2017/0289788).
Regarding claim 1, Namiranian discloses a method comprising:
receiving, at one or more devices, an identifier associated with a user device, wherein the user device includes an embedded subscriber identity module (eSIM) (Fig. 1; Fig. 5, step 502; p. [0044]-[0045]; the subscription management service (i.e., device) receive a request to provision an eUICC (i.e., eSIM) of a user device and obtains an EID (i.e., identifier) of the eUICC (i.e., user device));
identifying, by the one or more devices, a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service (p. [0045]; the subscription management service determines an eSIM profile with a profile state of released for reuse (i.e., eSIM profile previously provisioned) based on the EID);
re-provisioning, by the one or more devices, the first eSIM profile for a new wireless service when the second eSIM profile matches the first eSIM profile (Fig. 5, steps 506, 508; p. [0045], lines 8-14; the subscription management service sends the eSIM profile (i.e., first profile) for reuse by the eUICC).
But, Namiranian does not particularly disclose transmitting, by the one or more devices, instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile. 
However, Lalwaney teaches transmitting, by the one or more devices, instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile (p.[0005], [0007], [0021], [0114]-[0116]; the wireless communication device receives SIM profile from network server (i.e., device) which includes installation and activation instructions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Namiranian with the teachings of Lalwaney, since such a modification would allow the wireless communication device to automatically install and activate the received SIM profile according to the received installation and activation instructions. 
Regarding claim 2, the combination of Namiranian and Lalwaney disclose the method of claim 1, Namiranian discloses further comprising:
transmitting the first eSIM profile to a network device with instructions to determine whether the second eSIM profile stored on the user device matches the first eSIM profile (Fig. 5, step 504, 506; p. [0044]-[0045]; the subscription management service (i.e., device) receives a request to provision an eUICC of a user device with an eSIM profile and in response the subscription management service determine whether an eSIM with the state of release (i.e., first eSIM profile) exists in an available pool of eSIM profiles stored (i.e., second eSIM));
receiving, from the network device, an indication that the second eSIM profile matches the first eSIM profile (p. [0045]; eSIM profile exists “yes” at decision block 506); and
re-provisioning the first eSIM profile in response to receiving the indication (p. [0045]; when profile exists, “yes”, the eSIM profile is send to the user device (i.e., reprovision) for installation in the eUICC).
Regarding claim 5, the combination of Namiranian and Lalwaney disclose the method of claim 1, Namiranian discloses further comprising: selecting a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier (Fig. 5, step 506[Wingdings font/0xE0]no, steps 510, 512; p. [0045], lines 14-end).
Regarding claim 6, the combination of Namiranian and Lalwaney disclose the method of claim 5, Namiranian discloses further comprising: pairing the new eSIM profile with the user device; (Fig. 5, step 506[Wingdings font/0xE0]no, steps 510, 512; p. [0045], lines 14-end; the subscription management service may associate an IMSI of a particular eSIM profile selected (i.e., new eSIM profile) with a subscriber account (i.e., pairing the new eSIM profile with the user device) and send the particular eSIM profile to the user device for installation in the eUICC with the particular eSIM profile).
But, Namiranian does not particularly disclose transmitting instructions for activating the new service on the user device.
However, Lalwaney teaches transmitting instructions for activating the new service on the user device (p. [0005], [0007], [0021], [0114]-[0116]; the wireless communication device receives SIM profile from network server (i.e., device) which includes installation and activation instructions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Namiranian with the teachings of Lalwaney, since such a modification would allow the wireless communication device to automatically install and activate the received SIM profile according to the received installation and activation instructions. 
Regarding claim 8, Namiranian discloses a device comprising one or more processors (p. [0032]-[0033]) configured to execute the instructions to:
receive an identifier associated with a device, wherein the device includes an embedded subscriber identity module (eSIM) (Fig. 1; Fig. 5, step 502; p. [0044]-[0045]; the subscription management service (i.e., device) receive a request to provision an eUICC (i.e., eSIM) of a user device and obtains an EID (i.e., identifier) of the eUICC (i.e., user device));
identify a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service (p. [0045]; the subscription management service determines an eSIM profile with a profile state of released for reuse (i.e., eSIM profile previously provisioned) based on the EID);
re-provision the first eSIM profile for a new wireless service when the second eSIM profile matches the first eSIM profile (Fig. 5, steps 506, 508; p. [0045], lines 8-14; the subscription management service sends the eSIM profile (i.e., first profile) for reuse by the eUICC).
But, Namiranian does not particularly disclose wherein the device is configured to: transmit instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile.
However, Lalwaney teaches the device configured to transmit instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile (p.[0005], [0007], [0021], [0114]-[0116]; the wireless communication device receives SIM profile from network server (i.e., device) which includes installation and activation instructions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Namiranian with the teachings of Lalwaney, since such a modification would allow the wireless communication device to automatically install and activate the received SIM profile according to the received installation and activation instructions. 
Regarding claim 9, the combination of Namiranian and Lalwaney disclose the device of claim 8, Namiranian discloses wherein the one or more processors are further configured to:
transmit the first eSIM profile to a network device with instructions to determine whether the second eSIM profile stored on the user device matches the first eSIM profile (Fig. 5, step 504, 506; p. [0044]-[0045]; the subscription management service (i.e., device) receives a request to provision an eUICC of a user device with an eSIM profile and in response the subscription management service determine whether an eSIM with the state of release (i.e., first eSIM profile) exists in an available pool of eSIM profiles stored (i.e., second eSIM));
receive, from the network device, an indication that the second eSIM profile matches the first eSIM profile (p. [0045]; eSIM profile exists “yes” at decision block 506); and
re-provision the first eSIM profile in response to receiving the indication (p. [0045]; when profile exists, “yes”, the eSIM profile is send to the user device (i.e., reprovision) for installation in the eUICC).
Regarding claim 12, the combination of Namiranian and Lalwaney disclose the device of claim 8, Namiranian discloses wherein the one or more processors are further configured to: select a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier (Fig. 5, step 506[Wingdings font/0xE0]no, steps 510, 512; p. [0045], lines 14-end).
Regarding claim 13, the combination of Namiranian and Lalwaney disclose the device of claim 12, Namiranian discloses wherein the one or more processors are further configured to: pair the new eSIM profile with the device (Fig. 5, step 506[Wingdings font/0xE0]no, steps 510, 512; p. [0045], lines 14-end; the subscription management service may associate an IMSI of a particular eSIM profile selected (i.e., new eSIM profile) with a subscriber account (i.e., pairing the new eSIM profile with the user device) and send the particular eSIM profile to the user device for installation in the eUICC with the particular eSIM profile).
But, Namiranian does not particularly disclose the device configured to and transmit instructions for activating the new service on the device.
However, Lalwaney teaches the device configured to and transmit instructions for activating the new service on the device (p.[0005], [0007], [0021], [0114]-[0116]; the wireless communication device receives SIM profile from network server (i.e., device) which includes installation and activation instructions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Namiranian with the teachings of Lalwaney, since such a modification would allow the wireless communication device to automatically install and activate the received SIM profile according to the received installation and activation instructions. 
Regarding claim 15, Namiranian discloses a non-transitory computer-readable medium storing instructions executable by one or more processors (p. [0032]-[0033]), the instructions comprising: one or more instructions that, when executed by a processor, cause the processor to:
receive an identifier associated with a device, wherein the device includes an embedded subscriber identity module (eSIM) (Fig. 1; Fig. 5, step 502; p. [0044]-[0045]; the subscription management service (i.e., device) receive a request to provision an eUICC (i.e., eSIM) of a user device and obtains an EID (i.e., identifier) of the eUICC (i.e., user device));
identify a first eSIM profile associated with the identifier, wherein the first eSIM profile has been previously provisioned for a wireless service (p. [0045]; the subscription management service determines an eSIM profile with a profile state of released for reuse (i.e., eSIM profile previously provisioned) based on the EID);
re-provision the first eSIM profile for a new wireless service when the second eSIM profile matches the first eSIM profile (Fig. 5, steps 506, 508; p. [0045], lines 8-14; the subscription management service sends the eSIM profile (i.e., first profile) for reuse by the eUICC).
But, Namiranian does not particularly disclose wherein the instructions executed by the processor comprises: to transmit instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile.
However, Lalwaney teaches instructions executed by the processor comprises: to transmit instructions for activating the first eSIM profile for use with the new wireless service in response to re-provisioning the first eSIM profile ([0005], [0007], [0021], [0114]-[0116]; the wireless communication device receives SIM profile from network server (i.e., device) which includes installation and activation instructions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Namiranian with the teachings of Lalwaney, since such a modification would allow the wireless communication device to automatically install and activate the received SIM profile according to the received installation and activation instructions. 
Regarding claim 16, the combination of Namiranian and Lalwaney disclose the non-transitory computer readable medium device of claim 8, Namiranian discloses wherein the instructions further comprise one or more instructions that cause the one or more processors to:
transmit the first eSIM profile to a network device with instructions to determine whether the second eSIM profile stored on the user device matches the first eSIM profile (Fig. 5, step 504, 506; p. [0044]-[0045]; the subscription management service (i.e., device) receives a request to provision an eUICC of a user device with an eSIM profile and in response the subscription management service determine whether an eSIM with the state of release (i.e., first eSIM profile) exists in an available pool of eSIM profiles stored (i.e., second eSIM));
receive, from the network device, an indication that the second eSIM profile matches the first eSIM profile (p. [0045]; eSIM profile exists “yes” at decision block 506); and
re-provision the first eSIM profile in response to receiving the indication (p. [0045]; when profile exists, “yes”, the eSIM profile is send to the user device (i.e., reprovision) for installation in the eUICC).

Regarding claim 19, the combination of Namiranian and Lalwaney disclose the non-transitory computer-readable medium of claim 15, Namiranian discloses wherein the instructions further comprise one or more instructions that cause the one or more processors to: select a new eSIM profile for provisioning when the eSIM does not store a second eSIM profile that matches the first eSIM profile, wherein the new eSIM profile was not previously associated with the identifier (Fig. 5, step 506[Wingdings font/0xE0]no, steps 510, 512; p. [0045], lines 14-end).
Regarding claim 20, the combination of Namiranian and Lalwaney disclose the non-transitory computer readable medium of claim 19, Namiranian discloses wherein the one or more instructions further comprise one or more instructions that cause the one or more processors to: pair the new eSIM profile with the device (Fig. 5, step 506[Wingdings font/0xE0]no, steps 510, 512; p. [0045], lines 14-end; the subscription management service may associate an IMSI of a particular eSIM profile selected (i.e., new eSIM profile) with a subscriber account (i.e., pairing the new eSIM profile with the user device) and send the particular eSIM profile to the user device for installation in the eUICC with the particular eSIM profile).
But, Namiranian does not particularly disclose to transmit instructions for activating the new service on the device.
However, Lalwaney teaches to transmit instructions for activating the new service on the device (p.[0005], [0007], [0021], [0114]-[0116]; the wireless communication device receives SIM profile from network server (i.e., device) which includes installation and activation instructions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Namiranian with the teachings of Lalwaney, since such a modification would allow the wireless communication device to automatically install and activate the received SIM profile according to the received installation and activation instructions. 

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NAMIRANIAN in views of LALWANEY and HEATH et al. (US 2011/0159843).
Regarding claim 7, the combination of Namiranian and Lalwaney disclose the method of claim 1, but does not particularly disclose wherein the instructions comprise instructions to power cycle the user device.
However, Heath teaches wherein the instructions comprise instructions to power cycle the user device (p. [0046]; the mobile device receives finalization instructions that may include instructions to “power cycle” the mobile device in order activate the mobile service).Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Namiranian and Lalwaney with the teachings of Heath, in order to finalize the activation of the wireless service. 
Regarding claim 14, the combination of Naminarian and Lalwaney disclose the device of claim 8, but does not particularly disclose wherein the instructions comprise instructions to power cycle the user device.
However, Heath teaches wherein the instructions comprise instructions to power cycle the user device (p. [0046]; the mobile device receives finalization instructions that may include instructions to “power cycle” the mobile device in order activate the mobile service).Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Namiranian and Lalwaney with the teachings of Heath, in order to finalize the activation of the wireless service. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643